R-m



            IWE~ATTOWNEY       GENERAL

                   ~~,PTEXAS         ;




        .

    .




i
lOQ. tit?. H. Shepprra - Pa&e 2   v-374


230 S. V. 9780 The Logfslatum   ln exerclsfng this
authoz%zation enacted what is now codified 86 Article
7150(7), Ro co SC-
          The lerdin(rcase on the 8p~liC8tfOtlof this,
0eat?tttut10neu
              porision and or Artllcle7150(7) la
slltt*&IO8 IQfh'm      v. city of,San Antonio, 259 9, Y.
926 (Tex. cora npp."3.   WeI quote rror this CM8 all
fell9tts: .
          "The constltutlenhl requirement 1s tM-
     fold; the property must be owned bJ %he apgan-
     leatlon claiming the exemption; It mumt be
     exclusively used by the organization, 81,dls-
     tl~ulshed from 8 partial use by ft, 8nd a
     partial use by others, whether the others par
     rent or not.
          '*++ifs~prrtotitisrsntedout
     md the relrtlon of landlord and tsmmt
     cr68ted, that vesFjfmt would neaea8crrlly
     dertrw the exclusive use neceasairyto be
     iWNmd    by the uwnerto bring Itr property
     within ths.plaln terns of the Conrtltution,
     and It has been therefore held, as It was
     fn that case (MorrltiVT.Maaona, 68 Text.698,
     703, 5 9. W, 519) and in State v. Settegrst,
     Tex. Coma App,',254 Se W. 925, that thq lsbs-
     In& of all OF my part of 6 chssltrble lnstl-
     tution's property to those not themselves
     engaged in a wholly charitable work, or the
     occupancy of even 8 part 0% ths,propertJ by
     other8 under what aounts to an equivalent
     situation (Cl- of Houston va Scottlah Rite
     Aaa'n, 111 Tax. 191, 230 S. I?.g78), destroys
     the exempt chm8cter of the propert?."
          It will be noted from the above quotrtion and
aaabs cited themln that to deprive an organization of
this exemption, there must be a leaslug of rll w part
of the building to those not themselves engwsd im
wkioll~charitable world0~ the occupancy of the pcop@rQ
by others under what a8ounts to an equivalent situation0
It seems evident that a physician ba umlng his own equlp-
lent in attend%ay patlents confined 1~ the hospital does
not come wfthfn this 1nhlbltioa. We iurther do not be-
lieve that the leavlrag~ofsupplies w L pfgslC18Iiwhen
not In use by him in whatever unused space there +y be
rrrilable in the horpltal, as set forth ln your request,
Em.   Qlb4rE. Sheppard - 9-0   3   v-374



uaunts to a sltuutlon th@t deetroya ox'iPpafr6 the sxclu-
sivsne@e of the uao of t&     Bpsrtr B$ %he ho~pltal 80 as
to clua~ it to be not sxegDI?0 It has been reCognlzed that
a hospital enterprise neceararlly p~ssupposee the usual
accompaniments of suah an institution, and that the pres-
ence of these socom9anlaenta 8beW the premises does not
afOe& the pFbpar~ 08 betng exal~slv~ly uaed for Its
rvoweoLpllrpase. SaMa RoaraInfirmary v. city oP San
Antonio, suprs. Thaae ac@ompanlments under modern medical
science In 0131'opinion include ane8thOdiant sup9lle8.
          The Santa Rosa Hospital case has been cited
with approval In the recent cam of Martbaa Hospital v.
City of &ongvlew, 191 d. W. (2d) 695, vrlt refused.
SiBoe %5&aexe*pt!l.on  was denied in that case, we desire
to point out the distinguishing fscta. A tea&nlcian, al-
though he paid no rent for the u8e of 8 laboratory In the
hospital, did have exclusive use and personal demand and
dlreotion of the laboratory. Ee used It freejlyLn carry-
ing on his indlv1dW.l ~aBaratory work 8s the ]LastTexas
#edlceL WIBmStQrg, which work w&s perf'ormedOn patients
eutside the hospital. In the Bmsent case there is no
s9~~ifXc p@tiOn of the hO8 ithl used exclusively by the
ameathetllrtand over whirh Eb haa personal demand and
dlrbotlon. He merely haa his gaslmac,hine,which ve
understana occupies about twtIand one-half feet of floor
Bp8Ce, and 8CCQmp8~fUg     atiCleS , when not in ume, pieced
In whatever unused space that may be available ML the
hospital.


           A tax-exempt hospital does not lorreAte
      exempt status by reason of Its permittin a
      physician, who speclallzes In 8dmlnbster9ng
      anesthetics, In attending patients cenflned
      to that hospital to use his own gas !aachlaeand
      gas and to leave his equfpmeqt and eupplles,
      when not fn use by him, In whatever unused
      space there may be available in the hos ltal
      so as to have h&s apparatus available w% en
                           .   1




     w
         Robert 0. llooh
             Arrfstant




‘.